DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“moving unit configured to move the guide roller units” in claims 1-2.  The corresponding structure includes a shaft portion, support portions, end portions and a drive unit (see claim 3 and 4).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by JP2020059145A.

As to claim 1, JP2020059145A  discloses a tape arranging device comprising: 
guide roller units (see “tape laminate parts 4a to 4c”)  through which tape materials are capable of passing respectively, each of the tape materials being configured with fibers impregnated with resin (see the translation, disclosing “The fiber-reinforced composite material is processed into a prepreg form in which a reinforced fiber material and a resin material are integrated and is used for molding, and a plurality of prepreg layers are laminated according to the shape of the molded product to form a prepreg layer.”); and a moving unit configured to move the guide roller units and to change a distance between adjacent ones of the guide roller units, the adjacent ones of the guide roller units being adjacent to each other (See the abstract, disclosing “a moving part 5 which relatively moves the laminate head part 4 to the laminate region, in which the laminate head part 4 includes a plurality of tape laminate parts 4a to 4c arrayed in the laminate operation direction and an adjustment part 48 which adjusts a position of the tape laminate parts 4a to 4c in the width direction of the prepreg tape.”)  See Figures 1-4 and 9-10 below.

    PNG
    media_image1.png
    580
    920
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    410
    355
    media_image2.png
    Greyscale


As to claim 2, JP2020059145A  discloses that  the moving unit is configured to move the guide roller units so as to change positions of the adjacent ones of the guide roller units in a direction in which the tape materials are to pass through the guide roller units.  See the abstract, disclosing “a moving part 5 which relatively moves the laminate head part 4 to the laminate region, in which the laminate head part 4 includes a plurality of tape laminate parts 4a to 4c arrayed in the laminate operation direction and an adjustment part 48 which adjusts a position of the tape laminate parts 4a to 4c in the width direction of the prepreg tape.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2020059145A as applied to claims 1-2 above.
As to claim 3 and 4, JP2020059145A  discloses that the moving unit includes a shaft portion (see the translation, disclosing “Further, the thin layer prepreg tape T1 stretched around the adjusting roller 31a can easily change the conveying direction in the circumferential direction orthogonal to the axial direction of the rotating shaft of the adjusting roller 31a (the direction orthogonal to the paper surface in FIG. 2).”), and a drive unit (“a small motor”).  
JP2020059145A  does teach some support, teaching in the translation that “FIG. 14 is a schematic configuration diagram showing an example of a gap adjusting mechanism for adjusting the gap between a plurality of tape laminated portions arranged in parallel. In this example, the adjusting unit 48 ′ includes a cylindrical rotating body 48a ′, a rotating shaft body 48b ′ that rotatably supports the rotating body 48a ′, and a plurality of gap adjusting grooves 48c ′ formed on the surface of the rotating body 48a ′. And a plurality of support bodies 48d 'slidably fitted in the space adjusting grooves 48c'.”  However, JP2020059145A does not disclose a first support portion, a second support portion, third support portion and first to fourth end portions . However, support structures and end portions are conventional for support known shaft and motor elements and roller elements.  
JP2020059145A  as modified to include support portions and the end portions would result in a structure wherein the first support portion including a first end portion and a second end portion opposite to the first end portion, the second support portion including a third end portion and a fourth end portion opposite to the third end portion, wherein the adjacent ones of the guide roller units include first guide roller units and second guide roller units, the first guide roller units being adjacent to each other, the second guide roller units being adjacent to each other, wherein the first support portion supports the first guide roller units such that rotation axes of the first guide roller units are substantially parallel to each other, wherein the second support portion supports the second guide roller units such that rotation axes of the second guide roller units are substantially parallel to each other, wherein the shaft portion rotatably supports the first end portion of the first support portion and the third end portion of the second support portion, and wherein the drive unit is configured to rotate the first support portion and the second support portion in a direction in which the second end portion of the first support portion and the fourth end portion of the second support portion are away from each other or in a direction in which the second end portion of the first support portion and the fourth end portion of the second support portion approach each other.  See the translation, disclosing “Further, the adjusting unit 48 can set the tape laminating units 4a to 4c to the operating position and the standby position, respectively, and by setting the tape laminating units 4a to 4c to the operating position, the adjusting unit 48 abuts the laminating area to perform the laminating operation. Then, the stacking operation is stopped by setting the standby position apart from the stacking region. Therefore, it is possible to set the tape laminating portion to the operating position or the standby position as appropriate according to the number of laminated layers and finely set the thickness to be laminated. Further, by changing the stacking length for each tape stacking portion, it is possible to partially change the number of stacked layers in accordance with the curved surface shape to be formed and perform the stacking and molding. As the position setting means for setting the tape stacking portion to the operating position and the standby position, for example, a supporting member that supports the tape stacking portion is configured by connecting two members by a joint member, and the joint member is a drive for a small motor or the like. The position can be set by rotating by means.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized support structures and end portions in order to achieve a structure wherein the first support portion including a first end portion and a second end portion opposite to the first end portion, the second support portion including a third end portion and a fourth end portion opposite to the third end portion, wherein the adjacent ones of the guide roller units include first guide roller units and second guide roller units, the first guide roller units being adjacent to each other, the second guide roller units being adjacent to each other, wherein the first support portion supports the first guide roller units such that rotation axes of the first guide roller units are substantially parallel to each other, wherein the second support portion supports the second guide roller units such that rotation axes of the second guide roller units are substantially parallel to each other, wherein the shaft portion rotatably supports the first end portion of the first support portion and the third end portion of the second support portion, and wherein the drive unit is configured to rotate the first support portion and the second support portion in a direction in which the second end portion of the first support portion and the fourth end portion of the second support portion are away from each other or in a direction in which the second end portion of the first support portion and the fourth end portion of the second support portion approach each other in order to achieve various tape widths for dispensing.

As to claims 5 and 6, JP2020059145A discloses that the moving unit includes a shaft portion (see the translation, disclosing “Further, the thin layer prepreg tape T1 stretched around the adjusting roller 31a can easily change the conveying direction in the circumferential direction orthogonal to the axial direction of the rotating shaft of the adjusting roller 31a (the direction orthogonal to the paper surface in FIG. 2).”), and a drive unit (“a small motor”).  
JP2020059145A  does teach some support, teaching in the translation that “FIG. 14 is a schematic configuration diagram showing an example of a gap adjusting mechanism for adjusting the gap between a plurality of tape laminated portions arranged in parallel. In this example, the adjusting unit 48 ′ includes a cylindrical rotating body 48a ′, a rotating shaft body 48b ′ that rotatably supports the rotating body 48a ′, and a plurality of gap adjusting grooves 48c ′ formed on the surface of the rotating body 48a ′. And a plurality of support bodies 48d 'slidably fitted in the space adjusting grooves 48c'.”  However, JP2020059145A does not disclose a first support portion, a second support portion, third support portion and first to fourth end portions . However, support structures and end portions are conventional for support known shaft and motor elements and roller elements.
JP2020059145A  as modified to include support portions and the end portions would result in a structure wherein the moving unit includes a first support portion, a second support portion, a shaft portion, and a drive unit, the first support portion including a first end portion and a second end portion opposite to the first end portion, the second support portion including a third end portion and a fourth end portion opposite to the third end portion, wherein the guide roller units include a first guide roller unit and a second guide roller unit, wherein the first support portion supports the first guide roller unit, wherein the second support portion supports the second guide roller unit, wherein the shaft portion rotatably supports the first end portion of the first support portion and the third end portion of the second support portion, and wherein the drive unit is configured to rotate the first support portion and the second support portion in a direction in which the second end portion of the first support portion and the fourth end portion of the second support portion are away from each other or in a direction in which the second end portion of the first support portion and the fourth end portion of the second support portion approach each other.
See the translation, disclosing “Further, the adjusting unit 48 can set the tape laminating units 4a to 4c to the operating position and the standby position, respectively, and by setting the tape laminating units 4a to 4c to the operating position, the adjusting unit 48 abuts the laminating area to perform the laminating operation. Then, the stacking operation is stopped by setting the standby position apart from the stacking region. Therefore, it is possible to set the tape laminating portion to the operating position or the standby position as appropriate according to the number of laminated layers and finely set the thickness to be laminated. Further, by changing the stacking length for each tape stacking portion, it is possible to partially change the number of stacked layers in accordance with the curved surface shape to be formed and perform the stacking and molding. As the position setting means for setting the tape stacking portion to the operating position and the standby position, for example, a supporting member that supports the tape stacking portion is configured by connecting two members by a joint member, and the joint member is a drive for a small motor or the like. The position can be set by rotating by means.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized support structures and end portions in order to achieve a structure wherein the moving unit includes a first support portion, a second support portion, a shaft portion, and a drive unit, the first support portion including a first end portion and a second end portion opposite to the first end portion, the second support portion including a third end portion and a fourth end portion opposite to the third end portion, wherein the guide roller units include a first guide roller unit and a second guide roller unit, wherein the first support portion supports the first guide roller unit, wherein the second support portion supports the second guide roller unit, wherein the shaft portion rotatably supports the first end portion of the first support portion and the third end portion of the second support portion, and wherein the drive unit is configured to rotate the first support portion and the second support portion in a direction in which the second end portion of the first support portion and the fourth end portion of the second support portion are away from each other or in a direction in which the second end portion of the first support portion and the fourth end portion of the second support portion approach each other in order to achieve various tape widths for dispensing.

As to claim 7-10,  JP2020059145A  is capable of being used such that each of the guide roller units includes: a pair of roller bodies, and connecting portions configured to rotatably support the pair of roller bodies such that rotation axes of the pair of roller bodies are substantially parallel to each other, and wherein the connecting portions are rotatably supported by the first support portion or the second support portion.  See especially Figure 13 below, which shows roller bodies substantially parallel to each other.

    PNG
    media_image3.png
    194
    381
    media_image3.png
    Greyscale


As to claim 11-14,  JP2020059145A  is capable of being used such that the adjacent ones of the guide roller units are configured such that the rotation axes of the roller bodies of the first guide roller units are substantially parallel to the rotation axes of the roller bodies of the second guide roller units.  See especially Figure 13 below, which shows roller bodies substantially parallel to each other.

    PNG
    media_image3.png
    194
    381
    media_image3.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230. (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK